Title: From Benjamin Franklin to Francis Bernard, 28 March 1764
From: Franklin, Benjamin
To: Bernard, Francis


Sir
Philada. March 28. 1764
I am favour’d with yours of the 17th. with the Letters return’d concerning Sturgeon. I lately sent you a good Receipt for Pickling, which I hope got to hand. I shall forward your Son’s Letter to Mr. Johnston. Enclos’d is one I received a few Days since from that Gentleman. I paid his Order, as you will see by the Receipt. Please to pay the Sum, £12 12s. 0d. Pensilva Money to Mr. Jonathan Williams, who has acknowledg’d the Receipt of the former.
At our College here, they have not yet got into the Collegiate Way of living that was intended in the new Building, so that our Scholars still lodge and board in private Houses; the Expence I understand is about £40 per Ann, for Diet, Lodging, Washing, Mending, and Tuition. I know not when the other Method will be entred upon, nor can the Expence yet be ascertain’d. My Respectful Compliments to Mrs. Bernard, in which my Daughter joins, and to your Son. With great Respect, I am, Your Excellency’s most obedient humble Servant
B Franklin
Governor Barnard
